Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claim objections of claims 2 and 10 have been withdrawn in light of the claim amendments, filed on 01/21/2021. 

Specification
The objections of the instant specification has been withdrawn in light of the amendment to the specification, filed on 01/21/2021. 
 
Claim Rejections - 35 USC § 112
Applicant’s amendments, filed 01/21/2021, with respect to Claim 3 have been fully considered and are persuasive.  The 112(b) rejection of Claim 3 has been withdrawn. 
Applicant’s amendments, filed 01/21/2021, with respect to 12 have been fully considered and are persuasive.  The 112(d) rejection of Claim 12 has been withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over HAMPDEN-SMITH et al. (US 2002/0107140 A1) in view of HAMPDEN-SMITH et al. (US 2003/0049517 A1, as cited in the IDS), JOHNSON et al. (US 2015/0180001 A1, as cited in the IDS) and TANAKA et al. (US 2016/0268629 A1, as cited in the IDS).
HAMDEN-SMITH (2002) teaches the use of electrocatalysts [0010-0018, 0133-0137] in an electrolytes/electrolyte media [0018,0026,0299] preparing a solution of precursors [0156-0166], converting to aerosol form [0157,0224], a furnace for heating aerosol to evaporate liquid from the droplets of the aerosol and thereby form the particles [0164-0166, 0171,0176-0177,0196,0200-0204], an annealing step (360, [0251]), crystals [0131], particle size of 0.3-100 micrometers [0154], thickness of the layers containing electrocatalyst powders can be controlled down to several micrometers [0289]; Zr, La, Y, Nb precursors, inorganic salts, etc. [0130,224]; a mixture of solvents including ethanol [0226-0227].
HAMPDEN (2002) is silent as to the annealing step taking place directly following the elevated temperature step.
HAMPDEN-SMITH (2003) teaches the use of electrocatalysts [0010-0018, 0113-0117,0125,0137] and the use of electrocatalysts in electrolyte media [0018, 0118-0125], preparing a solution of precursors [0139-0149], converting to aerosol form [0140, 0199], a furnace for heating aerosol to evaporate liquid from the droplets of the aerosol and thereby form the particles [0202], an annealing furnace (360, [0251], crystals [0115,0135], particle size of 0.3-100 micrometers [0137,0252], said current collector and said electrocatalyst layer have a total average thickness of not greater than about 30 micrometers (Claim 35), several micrometers [0252,0311]; Li, Zr [0114] Zr, La, Y, Nb precursors, inorganic salts, etc. [0144-0147,0159-0160]; a mixture of solvents including ethanol [0259].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the steps of HAMPDEN-SMITH (2003) in the method of HAMPDEN-SMITH (2002) in or order to obtain a highly efficient device ([0010-0020] of HAMPDEN-SMITH (2003)]).
HAMPDEN-SMITH (2002) is silent as to a solution of solid electrolyte precursors by dissolving a precursor mixture including a lithium precursor.
JOHNSON et al. teaches a LLZO conductive metal oxide which may be utilized as a solid electrolyte (Abstract), precursors including lithium, lanthanum and zirconium precursors [0036], solvents including alcohols [0039], CVD [0039-0050], annealing [0047] in order to obtain a solid electrolyte which leads to improving cycle life and performance of the battery [0006-0010].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the precursors of JOHNSON in the method of HAMPDEN-SMITH (2002) or order to obtain a solid electrolyte which leads to improving cycle life and performance.
HAMPDEN-SMITH (2002) is silent as to a solution of solid electrolyte precursors by dissolving a mixture of an inorganic lithium precursor, an inorganic lanthanum precursor and an inorganic zirconium precursor in an organic solvent, a cubic polymorph, and a solid electrolyte film with a thickness between 5-50 micrometers.
TANAKA teaches a solid electrolyte layer includes a garnet type li ion conductive oxide as a solid electrolyte [0024] containing one of more, Li, La, Zr [0025-0027, 0039-0049] in an organic solvent [0046-0048], and a method for manufacturing garnet type li ion conductive oxide 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the precursors in solvent, solid electrolyte particles and film thickness as taught by TANAKA in the method of HAMPDEN-SMITH (2002) in order to obtain a stable solid electrolyte.

Regarding claim 2, HAMPDEN-SMITH (2002) teaches multiple precursors [0130-0132,0209,0224].
HAMPDEN-SMITH (2002) is silent as to specific examples of an optional inorganic yttrium precursor, an optional inorganic niobium precursor, an optional inorganic germanium precursor and an optional inorganic aluminum precursor.
TANAKA teaches an optional inorganic yttrium precursor, an optional inorganic niobium precursor, an optional inorganic germanium precursor and an optional inorganic aluminum precursor [0025-0026,0038-0044].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the precursors as taught by TANAKA in the method of HAMPDEN-SMITH (2002) in order to obtain a stable solid electrolyte.
Regarding claim 3, HAMPDEN-SMITH (2002) teaches good dispersion [0228] homogeneous paste ([0236]; Table 10); a homogeneous paste teaches at least 80% homogeneous.
HAMPDEN-SMITH (2002) is silent as to the claimed solution includes the raw materials in an organic solution, this solution is at least 80% homogeneous.
TANAKA teaches enhanced mixing [0046] of raw materials in an organic solvent [0046-0048], which teaches the solution is a homogeneous solution.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the precursors as taught by TANAKA in the method of HAMPDEN-SMITH (2002) in order to obtain a stable solid electrolyte.

Regarding claim 4, HAMPDEN-SMITH (2002) is silent as to the ratio of inorganic precursors to make the solid electrolyte particles is adjusted to ensure the solid electrolyte particles be represented by the claimed formulas
TANAKA teaches kinds of raw material powder are weighed and mixed so as to achieve the compounding ratio of the composition formula [0006,0025-0027,0038-0044].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the precursors as taught by TANAKA in the method of HAMPDEN-SMITH (2002) in order to obtain a stable solid electrolyte.

Regarding claim 6, HAMPDEN-SMITH (2002) teaches solvents [0226-0227,0236] including alcohols and carboxylic acid.
HAMPDEN-SMITH (2002) is silent as to the organic solvent is a polar organic solvent dissolved with a mixture comprising the claimed precursors.
TANAKA teaches ethanol as an organic solvent [0046].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the solvent as taught by TANAKA in the method of HAMPDEN-SMITH in order to obtain a stable solid electrolyte.

Regarding claim 10, HAMPDEN-SMITH (2002) teaches a precursors [0130,0224].
HAMPDEN-SMITH (2002) is silent as to the claimed precursors.
TANAKA teaches a composition formula [0016] including Li, La, Zr, Y, Nb, Ge, Al, [0015-0017,0025-0027], nitrates, oxalates, hydroxides  of the elements included in the composition formula [0038], lithium nitrate, lithium hydrate, Lanthanum nitrate and Zirconium hydrates/nitrates [0039-0044].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the materials as taught by TANAKA in the method of HAMPDEN-SMITH (2002) in order to obtain a stable solid electrolyte.

Regarding claim 11, HAMPDEN-SMITH (2002) teaches 0.3-5 micrometers (300nm-5000nm) [0154].  HAMPDEN-SMITH (2002)  teaches a range that overlaps the claimed range and therefore render the claim obvious.

Regarding claim 12, HAMPDEN-SMITH (2002) is silent as to the solid electrolyte film with a thickness of 5-20 micrometers.
TANAKA teaches a solid electrolyte layer with a thickness of 15 micrometers [0093].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the layer as taught by TANAKA in the method of HAMPDEN-SMITH (2002) in order to obtain a stable solid electrolyte.

Regarding claim 13, HAMPDEN-SMITH (2002) teaches spray pyrolysis [0023, 0158, 0229, and 0500].

Regarding claim 14, HAMPDEN-SMITH (2002) is silent as to polyvinylbutyral.
TANAKA teaches polyvinulbutyral [0092] combined with the solid electrolyte materials [0091-0092].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the materials as taught by TANAKA in the method of HAMPDEN-SMITH (2002) in order to obtain a stable solid electrolyte.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over HAMPDEN-SMITH et al. (US 2002/0107140 A1) in view of HAMPDEN-SMITH et al. (US 2003/0049517 A1, as cited in the IDS), JOHNSON et al. (US 2015/0180001 A1, as cited in the IDS) and TANAKA et al. (US 2016/0268629 A1, as cited in the IDS), as applied to claim 1 above, and further in view of TAKAMI et al. (US 2018/0241083 A1).
Regarding claim 14, HAMPDEN-SMITH (2002) is silent as to polyacrylonitrile.
TAKAMI teaches solid electrolyte particles, lithium inorganic particles, organic electrolyte solution [Abstract, 0027-0035,172] and a composite electrolyte [0015-0022] 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the materials of TAKAMI in the method of HAMPDEN-SMITH (2002) in order to improving ion conductivity, and performance.

Response to Amendment
Applicant’s amendments and arguments have been entered and considered. The 112(b) rejection of claims 3 and 112(d) rejection of claim 12 have been withdrawn in view of applicant’s amendments and arguments. The amendments of claim 3, 10 and 12 have necessitated an updated rejection (over the prior art of record) and therefore this action is FINAL. 

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
The Applicant states JOHNSON uses completely different methods and precursors in comparison to the pending claims.
The Examiner respectfully states that although some of the method steps of JOHNSON are different from that of the pending claims, the JOHNSON reference teaches a method for forming a solid electrolyte material; including introducing precursors of lithium, lanthanum and zirconium. The HAMPDEN-SMITH reference teaches 2 of the 3 claimed precursors while the JOHNSON reference teaches the use of all 3 precursors. The HAMPDEN-SMITH (2002) 
The Applicant states that the TANAKA reference clearly discloses a method of preparing LLZ type of material in solid state without having the raw material dissolved in organic solvents and TANAKA and HAMPDEN-SMITH (2002) disclose drastically different, if not opposite methods of manufacturing solid electrolyte particles, and therefore would not have been motivated to combine the two references.
The Examiner respectfully states the TANAKA reference teaches a method for manufacturing a garnet type lithium ion conductive oxide for use as a solid electrolyte; the raw material may be mixed and pulverized by a dry or wet method, the wet method includes the raw material put into solvent, the solvent may include organic solvent [0046]. The wet method includes enhanced mixing [0046].
The Examiner further states that if the combination of references arrive at the claimed method, the TANAKA reference in view of the HAMPDEN-SMITH (2002), HAMPDEN-SMITH (2003) and JOHNSON references teach the claimed particles having a cubic polymorph and particle size. Furthermore the HAMPDEN-SMITH (2003) reference teaches crystal structures [0115,0135] and the TANAKA reference teaches a garnet type li-ion conductive oxide including garnet types, crystal phases and a lattice constant, change in the lattice constant (title; [0034-0036, 0069]).
The Applicant states that the recited element of solid electrolyte film with a thickness between 5-50 micrometers in claim 1 is the result of the claimed method of preparing solid electrolyte particles (e.g. spray pyrolysis).
The Examiner respectfully states that if the combination of references arrive at the claimed method, the TANAKA reference in view of the HAMPDEN-SMITH (2002), HAMPDEN-SMITH (2003) and JOHNSON references teach the claimed solid electrolyte film thickness.
The Applicant states that the disclosure of TAKAMI does not cure the deficiency of the combined disclosure of the first four references in light of claim 1.
The Examiner respectfully states each reference was brought to teach alternative steps, materials, etc. of methods for preparing a solid electrolyte, the TAKAMI references teaches of the use of a polyacrylontirile additive for improved conductivity and performance.
The Examiner further notes that the method of the claimed invention and that of the combination of references have no clear distinction. The particulars of the mixing, generating, converting and annealing steps are not claimed and therefore the combination of references teaches the claimed method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 DJENADIC et al. Nebulized spray pyrolysis of Al-doped Li7La3Zr2O12 solid electrolyte for battery applications Ruzica Djenadic a,b,c, ⁎, Miriam Botros c , Cahit Benel c , Oliver Clemens b,c , Sylvio Indris d , Ahmad Choudhary c , Thomas Bergfeldt e , Horst Hahn a,b,c.

BADDING et al. (US 2016/0111751 A1) teaches the inorganic precursors [0120] dissolved in water, not necessarily the organic solvent claimed; mentions the use of ethanol as a part of heating step 2 [0117]; a first heating step including heating the precursor solution to form nano-particle ash/powder, 10-50 nm [0051, 0105] (aerosol); a second heating step heating the ash to produce nano-sized particles, 10-100 nm [0048, 0105, 0110] (powders); a third heating step which includes pelletizing and/or milling [0050, 0054, 0065-0068] and sintering/heating to 
IYER et al. (US 2017/0062873 A1) IYER teaches a method including sintering steps including exposure to an Argon:H2 atmospheres, Nitrogen atmospheres, different temperatures, etc. [0135-0155].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Q/Examiner, Art Unit 1723


/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723